Citation Nr: 1428807	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-16 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for residuals of a left hand fracture.

3.  Entitlement to an initial compensable evaluation for warts on the left and right hand.

4.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Winona W. Zimberlin, Esquire

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2011 and December 2012 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2014, the Veteran testified during a Videoconference hearing before the undersigned.  A transcript of that proceeding has been associated with the claims folder.

The claim was remanded by the Board for additional development in June 2013.  The requested development having been completed, the matter again is before the Board.

The Board notes that the Veteran submitted additional evidence during his March 2014 Videoconference hearing with a waiver of AOJ review.  However, as this case is being remanded, the AOJ must consider the additional evidence received when it readjudicates the claim.  38 C.F.R. § 20.1304(c).

The Virtual VA paperless claims processing system contains a hearing transcript from the March 2014 Videoconference hearing and VA treatment records dated from June 2007 to January 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issues of entitlement to an initial compensable evaluation for warts on the right and left hand, entitlement to an initial evaluation in excess of 30 percent for PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of her appeal for entitlement to service connection for headaches is requested.

2.  In March 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of her appeal for entitlement to service connection for residuals of a left hand fracture is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for headaches, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the issue of entitlement to service connection for residuals of a left hand fracture, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, in his March 2014 Videoconference hearing, has withdrawn the appeals of entitlement to service connection for headaches and residuals of a left hand fracture.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals of these issues and they are dismissed.


ORDER

The appeal of entitlement to service connection for headaches is dismissed.

The appeal of entitlement to service connection for residuals of a left hand fracture is dismissed.


REMAND

In a VA treatment record dated in September 2009, it was noted that the Veteran began collecting Social Security disability benefits in November 2008.  Moreover, the Veteran has indicated that his PTSD has prevented him from working.  He has also indicated that the warts on his right and left hands have made working with his hands difficult and have impacted his ability to work.  The RO should therefore obtain all records from the Social Security Administration pertaining to the Veteran's claims for disability benefits.  

Moreover, the Board observes that the Veteran was last provided a VA examination for his PTSD in December 2010, and in his March 2014 Videoconference hearing, he indicated that his PTSD symptomatology has worsened.  Generally, the mere passage of time will not be a sufficient reason to remand a case for further examination.  However, in light of the Veteran's assertions that his PTSD may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his PTSD.  

Furthermore, with respect to the Veteran's assertion that he is unable to work due to his service-connected disabilities, the Board concludes that further development and adjudication of the Veteran's claims for increased ratings for PTSD and warts on the right and left hand, may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).

Prior to any examination, with the Veteran's assistance, the RO should obtain any outstanding records of pertinent private and VA treatment.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Contact the Social Security Administration and obtain any records pertaining to the Veteran's claims for disability benefits.  Add all such records to the claims file, and appropriately document if such records are unavailable.

3. After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the current nature and severity of his service-connected PTSD and to obtain an opinion as to the impact of the PTSD on the Veteran's ability to work.  The claims folder and a copy of this REMAND must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.

All relevant tests and studies should be undertaken.  The examiner should describe the Veteran's symptoms and offer an opinion as to the severity of the Veteran's PTSD, specifically the level of occupational and social impairment the Veteran's PTSD creates, including whether this disability renders the Veteran unemployable.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning (GAF) score.  The examiner must provide an explanation of what the GAF score represents in terms of his psychological, social, and occupational functioning.

The examiner is also requested to provide an opinion concerning the functional effects of PTSD on the Veteran's ability to work at any occupation for which he may be otherwise qualified.  The examiner should also note and discuss the June 2013 unemployability assessment submitted by the Veteran, which found the Veteran "unemployable" due to his PTSD.  A complete rational should be given for all opinions and conclusions expressed.

4. After all development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


